DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of U.S. application 16/182,690, which is a continuation of 13/078,388.  The preliminary amendment dated October 14, 2022 has been entered.  Claims 1 and 3-14 are cancelled claims.  Claim 2 was amended.  Claims 15-19 were added.  Claims 2 and 15-19 are pending.
It is noted that a certified translation of foreign priority document JP 2010-090941 4/9/2010 is located in parent application file U.S. 13/078,388.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 2 and 17 each recite “Ar2 represents a substituted aryl group having 6 carbon atoms included in a ring” and “wherein the Ar2 has a methyl group at a position next to a bonding position to the nitrogen in the general formula (3)”.  While the original disclosure sets forth the following very specific Ar2 group comprising phenyl with an ortho-methyl group within example compound 104 (page 23 of specification as filed)

    PNG
    media_image1.png
    67
    98
    media_image1.png
    Greyscale
, it is not seen where the broader limitation of any group having 6 carbon atoms included in a ring where there is a methyl group at a position next to a bonding position to the nitrogen in the general formula (3) is fully supported.  Accordingly, the limitation “wherein the Ar2 has a methyl group at a position next to a bonding position to the nitrogen in the general formula (3)” with Ar2 as a “substituted aryl group having 6 carbon atoms included in a ring” is considered to comprise new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 depend from claim 1, which is a cancelled claim.  Accordingly, claims 15 and 16 are considered indefinite as the full meaning is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 16 and 19 each recite specific Ar2 groups, but claims upon which the claims depend (using the assumption that claim 16 should depend from claim 2) recite Ar2 groups are required to be 6 carbon ring groups with a methyl group at a position next to the position of nitrogen bonding.  None of the claim 16 and 19 groups appear to be within the scope of defined substituted Ar2 groups of the independent claims.  Accordingly, claims 16 and 19 fail to further limit Ar2 groups.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuki et al.  (WO 2009/084512) or patent family equivalent document (US 2010/0314615)[Note:  Citations below are directed to the U.S. document in English).]
Mizuki et al. discloses light emitting devices comprising an anthracene derivative host (see par. 58) and an aromatic amine derivative as light emitting material in a light emitting layer (see title, par. 14, 55).  The aromatic amine general formula (1) is the following (see par. 21-26): 

    PNG
    media_image2.png
    109
    197
    media_image2.png
    Greyscale
.
In the above formula, Ar0 is preferably a group including pyrenylene (see par. 23).  Any of Ar1 to Ar4 may preferably be selected to include a formula (3) (see par. 31-33):

    PNG
    media_image3.png
    150
    594
    media_image3.png
    Greyscale
.
X is oxygen or sulfur (see par. 18).  R may be an alkyl group of 1 to 50 carbon atoms and l may be 0 to 7 (see par. 18).  Any of Ar1 to Ar4 may also be selected to include substituted phenyl aryl groups (see par. 26) and 2-methylphenyl group is specifically taught (see par. 26). Variable “n” may be selected as zero or one (see par. 18) and Ar may be a 6 carbon atom ring (see par. 18).
Regarding the position of bonding for the heterocyclic group formula (3) (shown above and see par. 31-33), the bonding line of formula (3) is drawn into the interior of the formula and therefore, the formula allows for bonding at any location of the ring. Bonding at the 4-position of the formula (3) group is specifically taught (see par. 38).  Furthermore, the disclosure of Mizuki is not limited to only the exemplified compounds species.  In table 2, D-13 sets forth 4-position bonding for an Ar1 and Ar3 group where chrysene was selected as the core Ar0 group (see page 6).  Chrysenylene is taught as an equivalent to pyrenylene as a preferred Ar0 group in par. 23.  The amine compounds are used in an EL device (see par. 55).
Although Mizuki et al. does not show example pyrene core compounds having according to the general formula (1) with Ar1 to Ar4 groups and substitution groups selected the same as instant formula (3) compounds, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed compounds having the required groups as discussed above as well as the required bonding positions for the pyrene core and heterocyclic groups  to form compounds the same as instant formula (3), because Mizuki et al. defines all of the required components for forming amine derivatives according to the instant formulas within the general formula (1) definition.  One would expect to achieve functional compounds within the disclosure of Mizuki et al. for an operational device with a predictable result. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, and 14 of U.S. Patent No. 11,046,667.  Although the claims at issue are not identical, they are not patentably distinct from each other because while US ‘667 recites further device components, US ‘667 recites in claim 1 a formula G1 compound that is defined to include groups that are the same as instant formula (3) compounds.  Although the claims at issue are not identical, they are not patentably distinct from each other because while US ‘667 recites further device components, US ‘667 recites in claim 9 a formula G3 compound that is defined to include groups that are the same as instant formula (3) compounds.  Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to arrive at compounds which are both disclosed by US 11,046,667  and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Claims 2 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,570,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because while US ‘113 recites further device components, US ‘113 recites in claim 1 a formula 3 compound that is defined to encompass groups that are the same as instant formula (3) compounds.  Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to arrive at compounds which are both disclosed by US 10,570,113  and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang, T. H., Whang, W. T., Shen, J. Y., Lin, J. T., & Zheng, H. (2005). Organic electroluminescent derivatives containing dibenzothiophene and diarylamine segments. Journal of Materials Chemistry, 15(31), 3233-3240.  The non-patent literature reference teaches triarylamine compounds that may include a pyrene group.  The reference is considered relevant to the state of the art of the endeavor.
US 10,056,558 B2 published 8/21/2018, 371 date 5/23/2014, foreign application dates 11/25/2011 and 7/31/2012 discloses the following compounds in col. 55-56:

    PNG
    media_image4.png
    493
    342
    media_image4.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786